Citation Nr: 0921890	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  05-04 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the Veteran's claim of entitlement to service 
connection for a low back disorder, and if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1953 to August 
1957, and from October 1957 to June 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a December 2005 
videoconference hearing before the undersigned at the RO.  A 
transcript is associated with the claims folder.  In December 
2006, the Board remanded the claim for further development, 
which has now been completed.  

Based upon the disposition of the request to reopen the 
claim, the issue of service connection for a low back 
disorder, on the merits, is herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.


FINDINGS OF FACT

1.  An unappealed June 1969 rating decision denied service 
connection for claimed residuals of a low back injury.

2.  The evidence associated with the claims file subsequent 
to the June 1969 decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claim, and raises a reasonable possibility of 
substantiating the claim.  




CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for a low back disorder has been 
received, and the Veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on the claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the decision of the U.S. Court of Veterans Appeals (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In October 2003, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  It informed him he would need to submit new and 
material evidence in light of the previous denial of the 
claim, and defined new and material evidence in general 
terms.  The letter also informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  A December 2006 letter described the 
basis for the previous denial and informed the Veteran what 
the evidence he submitted must show in order to reopen his 
claim for service connection.  In addition, the letter 
described how VA determines disability ratings and effective 
dates, pursuant to Dingess, supra.

In the present case, the only issue being finally decided 
here is the request to reopen the claim of entitlement to 
service connection for a low back disorder.  As the instant 
decision reopens the claim, any deficiency of notice is found 
to constitute harmless error.  Although the Veteran did not 
receive Dingess and Kent notice until after initial 
adjudication of the claim (because the initial rating 
decision occurred prior the Court's rulings in Dingess and 
Kent), it is clear that he was provided with the opportunity 
to participate in the processing of his claim so as to render 
any defect in notice non-prejudicial.  For example, the March 
2004 rating decision, October 2004 SOC, and October 2005 and 
April 2009 SSOCs explained the basis for the RO's action, and 
the SOC and SSOCs provided him with additional 60-day periods 
to submit more evidence.  Moreover, the claim was 
readjudicated in the April 2009 SSOC following issuance of 
the December 2006 letter which fully complied with the notice 
requirements of Dingess and Kent.  In addition, the Veteran 
participated in a videoconference hearing before the Board in 
December 2005 and demonstrated through his testimony and 
submission of additional evidence that he was aware of the 
type of evidence required to substantiate his claim.  In any 
event, no effective date is assigned in the instant decision, 
since the underlying service connection claim is being 
remanded for additional development.  Thus, no prejudice has 
occurred regarding the late notice here.

In sum, with respect to the request to reopen with new and 
material evidence, no additional development is required in 
order to satisfy VA's duty to notify.  

With regard to the duty to assist, it appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Indeed, VA obtained the Veteran's service treatment records 
(STRs), treatment records from the Reno VA Medical Center 
(VAMC), and private treatment records.  

In a December 2006 decision, the Board remanded the claim for 
further development.  Specifically, the Board stated that 
notice should be sent in compliance with the Court's holdings 
in Dingess and Kent, and effort should be made to obtain 
records from St. Mary's Hospital relating to the Veteran's 
back surgery in the 1960s, and records from the Workers' 
Compensation Board of the State of Nevada relating to his 
work injury in the 1980s.     

Following this Board's remand, notice was sent in compliance 
with Dingess and Kent, as described above.  Records were 
requested from the doctor at St. Mary's who had performed the 
Veteran's back surgery in the 1960s, but the doctor responded 
in a July 2007 letter that he did not have any record of 
treating the Veteran.  The Nevada Division of Industrial 
Relations, Workers' Compensation Section, replied to a 
request for records in May 2008, stating there was no record 
of the Veteran on file.  Finally, St. Mary's Hospital 
responded in June 2008 that they did not keep records for 
more than 25 years, and thus had no records regarding a back 
surgery in the 1960s.  Thus, it appears that all development 
requested by the Board in its December 2006 remand has been 
completed to the extent possible.   

Based on the foregoing, all reasonable efforts have been made 
to assist the Veteran in the development of his claim.  In so 
finding, it is noted that VA's duty to assist also includes 
affording this Veteran a VA examination, as discussed in the 
Remand portion of this decision.

II.  New and Material Evidence to Reopen the Claim
 
In December 1967, the Veteran raised a claim of entitlement 
to service connection for residuals of a back injury that 
occurred during active service.  This claim was denied in 
June 1968 and June 1969 rating decisions.  The Veteran did 
not file a timely appeal.  Consequently, the June 1968 and 
June 1969 rating decisions became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  

In September 2003, the Veteran filed a request to reopen his 
claim for service connection for a low back disorder.  The 
claim was denied in a March 2004 rating decision that is the 
subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claims is whether 
new and material evidence has been received to reopen the 
claim.  

It appears that the RO did not address the low back disorder 
claim on the merits in its March 2004 rating decision or the 
subsequent SOC and SSOCs.  However, the preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final June 
1969 rating decision denying the Veteran's claim of 
entitlement to service connection for a low back disorder 
included STRs, a letter from Dr. C.A.W., a chiropractor, and 
a January 1968 VA examination. 

The STRs showed several treatments for a low back strain, X-
rays of the back were negative, and the 1957 and 1959 
separation examinations did not indicate any back problems.  
The 1968 VA examination and Dr. C.A.W.'s letter showed that 
the Veteran did have current back problems, although neither 
commented on the relationship between the in-service back 
problems and the current disorder.  

Based on the above evidence, the claim was denied.  
Specifically, the RO in June 1969 determined that there was 
no evidence of a nexus between the Veteran's in-service back 
problems, which appeared to have resolved based on the 
negative x-rays and separation examinations, and the 
Veteran's current back disorder.  Continuity had not been 
established, either by the medical records or any competent 
opinion.  

Evidence added to the record since the time of the last final 
denial in June 1969 includes records from St. Mary's 
Hospital, the Reno VAMC, Dr. H.M.P., McCartan Family 
Medicine, Dr. D.A.B., Dr. Malmquist, Dr. R.K.M., Reno 
Orthopedic Clinic, and Dr. S.L.S., as well as testimony from 
the Veteran at the December 2005 videoconference Board 
hearing.  Many of the newly added records relate to the 
Veteran's more current treatment for back problems, 
specifically since a motor vehicle accident that occurred in 
1985.  None of the records pre-date the 1985 accident, 
although some mention that the Veteran underwent a 
laminectomy in 1967.  His testimony provided additional 
details regarding his alleged in-service accident, as well as 
the back surgery he underwent in the late 1960s.  Moreover, 
the Veteran testified regarding treatment providers 
previously not identified.  

The evidence added to the record since the previous June 1969 
denial constitutes new and material evidence.  It addresses 
the issue of continuity, which is an unestablished fact 
necessary to substantiate the claim.  Further, it is not 
redundant, as there have been no previous records or 
testimony regarding the Veteran's surgery in the late 1960s.  
Finally, it does raise a reasonable possibility of 
substantiating the low back disorder claim.  Therefore, the 
Board finds that the criteria under 38 C.F.R. § 3.156(a) have 
been satisfied, and the claim is reopened.  

The Board will address the underlying issue of entitlement to 
service connection in the Remand portion of this decision.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened and, to this extent only, the appeal is granted.

REMAND

The Board is of the opinion that VA's duty to assist includes 
affording the Veteran a VA examination under the facts and 
circumstances of this case.  

VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In this case, the STRs demonstrate that the Veteran was 
diagnosed with a low back strain while in service and 
received treatment for the condition.  The Veteran testified 
at the December 2005 hearing that he had experienced 
recurring back pain ever since the accident he described as 
occurring during active service in 1954.  Eventually, 
according to the Veteran, he had back surgery in the late 
1960s.  Although medical records relating to the surgery are 
not available, more current records indicate the surgery 
consisted of a laminectomy.  There is also evidence of 
several post-service back injuries.  A May 1969 letter from 
Dr. C.A.W. indicates the Veteran suffered a low back injury 
at work, and much later records demonstrate back pain 
resulting from a 1985 motor vehicle accident.  In any case, 
the fact that the Veteran is competent to state that he had 
experienced problems with his low back since the in-service 
injury, along with documented low back pain during service 
and the Veteran's consistent history of an in-service injury 
in the medical records, demonstrate the need for a VA 
examination pursuant to 38 U.S.C.A. §5103A(d)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine whether any 
current low back disorder is causally 
related to active service.  For purposes 
of the examination, the examiner should 
accept the Veteran's statements as to the 
in-service low back injury, and should 
comment on the significance of the back 
surgery that the Veteran describes as 
occurring in the late 1960s.  Any and all 
studies deemed necessary, including x-
rays, should be completed.  The claims 
file, including a copy of this Remand, 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examination report 
should reflect that such review was 
accomplished.  

a.  The examiner should be requested 
to provide an opinion as to whether 
it is at least as likely as not 
(i.e., to a degree of probability of 
50 percent or more), or unlikely 
(i.e., a probability of less than 50 
percent) that any current low back 
disorder is causally related to the 
Veteran's active military service, 
and specifically to the in-service 
low back injury described by the 
Veteran. 

b.  Note: The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent SOC or SSOC.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate SSOC and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


